DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on May 27, 2022 has been entered. Accordingly, claims 6-7 are new, and claims 1-7 are currently pending in this application.
Allowable Subject Matter
Claims 1-7 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Mr. Peter Davis on June 27, 2022.
The application has been amended as follows: 
In claim 6:
The recitation of “delivering it to said directly to a distributor”, in the second line of the claim, is amended to recite --delivering it directly to a distributor--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended claims 1 and 4 to overcome the previous prior art rejections. Applicant also persuasively argues that the prior art rejection of claim 2 is improper. 
Regarding claim 1, there are no prior art references that reasonably teach an outlet separator vapor outlet of the evaporator outlet separator being connected to the compressor via a suction trap. 
Regarding claim 2, Applicant’s arguments have been reconsidered and are deemed persuasive.1 Namely, the Examiner agrees that the indirect connection between the secondary vapor liquid separator and the compressor of Guo cannot be reasonably construed as corresponding to the claimed connection, especially under a broadest reasonable interpretation in light of the specification. 
Regarding claim 4, the prior art does not appear to teach or suggest taking all the liquid from the outlet separator and delivering it to the evaporator. Although the drawings show that at least some liquid from the bottom of the outlet separator is delivered to the evaporator, the prior art does not make an explicit indication that the entirety of the liquid is delivered thereto. Moreover, it should be noted that in Guo, vapor is taken from the outlet separator (9) and delivered to another evaporator (10) and a regenerator (3), before it reaches the compressor (1). Assuming arguendo, one of ordinary skill in the art would recognize that modifying Guo such that the vapor is taken from the outlet separator (9) to the compressor (1) would render Guo inoperable for its intended purposes of providing a cooling function with a second evaporator (10) while subcooling refrigerant (at 3) before it enters the inlet separator (5). Thus, a preponderance of the evidence supports the allowability of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 See the first paragraph of page 6 of the Remarks.